—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered March 20, 1995, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and three counts of criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 6 to 12 years, unanimously affirmed.
The trial court properly declined to require the prosecutor to provide race-neutral explanations for his use of peremptory challenges, because defendant failed to establish a prima facie case of discrimination. The mere number of peremptory challenges exercised by the prosecution against African-Americans *86did not establish a prima facie case (see, People v Jenkins, 84 NY2d 1001), particularly where, as here, Caucasians constituted but a small proportion of the entire pool of prospective jurors. Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Mazzarelli, JJ.